DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1, 2, 4-9, 11-16, and 18--23 filed 12/20/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Chen et al. US-PGPUB No. 2018/0285647 (hereinafter Chen) teaches a processing method, performed by at least one processor, for an augmented reality scene, the processing method comprising: 
detecting, by the at least one processor, target feature points of a current video frame in a currently captured video (Chen Paragraph 0076-0080 tracking the key points of the target foreground object); 
calculating and recording, by the at least one processor, a current mean of pixel coordinates of the target feature points of the current video frame and a current variance of the pixel coordinates of the target feature points of the current video frame (Chen Paragraph 0076); 


determining, by the at least one processor, an object area in the target video frame based on a box selection model (Chen teaches at FIG. 5 and Paragraph 0105 classifying the objects a first moving car and a second moving car); 
determining, by the at least one processor, a category of a target object in the object area based on a classification model used to classify an object in the object area (Chen teaches at FIG. 5 and Paragraph 0105 the objects are surrounded by blob bounding boxes); 
obtaining, by the at least one processor, augmented reality scene information associated with the category of the target object (Chen teaches at FIG. 5 and Paragraph 0105 the objects are surrounded by blob bounding boxes); and 
performing, by the at least one processor, augmented reality processing on the object area in the target video frame and the augmented reality scene information, to obtain the augmented reality scene (Chen teaches at FIG. 5 and Paragraph 0105 the objects are surrounded by blob bounding boxes).



The prior art references do not anticipate or suggest the new claim limitation of “calculating, by the at least one processor, a video frame difference value according to the 
determining, by the at least one processor, the current video frame as a target video frame in a currently captured video based on the video frame difference value not satisfying a preset change condition” in processing method, set forth in the newly submitted base claim 1.  The base claims 8 and 15 are allowed for the same reasons as the claim 1. The dependent claims 2, 4-7 and 21 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent claims 9, 11-14 and 22 are dependent upon the base claim 8 and are allowed for the same reasons as the base claim 8. The dependent claims 16, 18-20 and 23 are dependent upon the base claim 15 and are allowed for the same reasons as the base claim 15. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613